Exhibit 10.42 to 2010 10-K

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

2008 LONG TERM INCENTIVE PLAN, AS AMENDED

Pursuant to the provisions of the Convergys Corporation 2008 Long Term Incentive
Plan, as amended (the “Plan”), the Compensation and Benefits Committee of the
Board of Directors of Convergys Corporation (the “Compensation Committee”) has
granted you a performance-based restricted stock unit award, on and subject to
the terms of the Plan and your agreement to the following terms, conditions and
restrictions.

1. Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall deliver to you the number of common shares, without par value, of
Convergys Corporation (the “Shares”) equal to the product determined by
multiplying (a) the number of Shares indicated on your Notice of
Performance-Based Restricted Stock Unit Award form (“Notice of Award”) by
(b) the percentage determined in accordance with the provisions of Section 2
below and Attachment A, which delivery of Shares shall occur 30 days following
February 4, 2013 (the “Vest Date”). The Compensation Committee shall determine
the extent to which the performance criteria has been satisfied.

2. Performance Criteria. You are eligible to earn a percentage of the number of
Shares indicated on your Notice of Award, which percentage shall be determined
based on (a) the Company’s earnings before interest, tax, depreciation and
amortization (“EBITDA”) over the twenty-four month period beginning on
January 1, 2011 and ending on December 31, 2012 (the “Performance Period”) and
(b) the schedule attached hereto as Attachment A.

 

  3. Forfeiture of Award.

a. Your right to receive Shares that are the subject of this award that have not
yet been delivered, shall be forfeited automatically and without further notice
if you cease to be an employee of the Company and its affiliates prior to the
Vest Date for any reason other than death, disability, retirement or involuntary
termination without cause. For purposes of this Agreement:

(i)”disability” has the same meaning as in the Company’s long-term disability
plan;

(ii)”retirement” means termination of employment after (I) attaining age 55 and
completing at least ten years of service with the Company or any of its
subsidiaries or (II) completing thirty years of service with the Company or any
of its subsidiaries; and

(iii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

b. If the Company determines that you engaged in any Detrimental Activity during
your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the



--------------------------------------------------------------------------------

extent the Shares subject to this award have not yet been delivered, your right
to receive such Shares shall be forfeited and (ii) to the extent that Shares
have been delivered to you pursuant to this award, the Company, in its sole
discretion, may require you to pay back to it an amount equal to the income
recognized for federal income tax purposes, as reflected on form W-2, by reason
of the issuance of such Shares to you, provided that such Shares were delivered
within the six-month period immediately preceding the termination of your
employment or following your termination. For purposes of this Section 3b,
“Detrimental Activity” shall include: (1) disclosing proprietary, confidential
or trade secret information; (2) becoming involved in any business activity in
competition with Convergys Corporation in the geographical area where Convergys
Corporation is engaged in such business activity; (3) interfering with Convergys
Corporation’s relationships with any person or entity or attempting to divert or
change any such relationship to the detriment of Convergys Corporation or the
benefit of any other person or entity; (4) failing to disclose and assign to
Convergys Corporation any ideas, inventions, discoveries and other developments
conceived by you during your employment, whether or not during working hours,
which are within the scope of or related to Convergys Corporation’s existing or
planned business activities; (5) disparaging or acting in any manner which may
damage the business of Convergys Corporation or which would adversely affect the
goodwill, reputation or business relationships of Convergys Corporation;
(6) inducing any employee of Convergys Corporation to terminate his or her
employment relationship with Convergys Corporation; (7) taking or retaining
without authorization any property of Convergys Corporation; or,
(8) intentionally or fraudulently providing any inaccurate information causing
any financial reports of Convergys Corporation to have to be restated or
reported. Convergys Corporation shall be entitled to set-off against any payment
called for under this paragraph any amount otherwise owed to you by the Company,
provided that such set-off may only be made at the time the amount otherwise
owed to you would normally be paid to you. Nothing in this Section is intended
to supersede or otherwise affect any Non-Disclosure and Non-Competition
agreement or other employment-related agreement between you and Convergys
Corporation. References to Convergys Corporation in this paragraph shall include
all direct and indirect subsidiaries of Convergys Corporation.

4. Death, Disability, Retirement and Involuntary Termination Without Cause. If
you cease to be an employee of the Company and its affiliates after this award
was granted to you due to (I) death, (II) disability, (III) retirement, or (IV)
involuntary termination without cause (except as may be otherwise provided under
the terms of an employment agreement), then the number of Shares that are
covered by this award shall be automatically reduced to a number of Shares (the
“Adjusted Shares”) that bears the same ratio to the total number of Shares
covered by the award as the number of months from the first day of the
Performance Period through the last day of the month prior to the month in which
you terminate employment bears to 24. The remaining Shares shall be forfeited
automatically and without further notice as of the date of your termination. You
will be entitled to receive the number of Adjusted Shares earned, if any, based
on the schedule attached as Attachment A and the Company’s level of satisfaction
of the

 

2011 Award Convergys Corporation - Confidential and Proprietary



--------------------------------------------------------------------------------

performance criteria described in Section 2 over the period beginning January 1,
2011 and ending on the last day of the month prior to the month in which you
terminate employment, compared to the EBITDA Target pro-rated for that same
period of time. Shares earned, if any, pursuant to the provisions of this
section 4 will be delivered 30 days following the date your employment
terminates, provided that for any specified employee, payment shall be made six
months following termination in accordance with Section 9 below.

5. Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.

6. Transferability. Your right to receive the Shares shall not be transferable
nor assignable by you other than by will or by the laws of descent and
distribution.

7. Tax Withholding. In connection with the delivery of Shares to you, the
Company will withhold or cause to be withheld from your salary payments or other
sources such amounts of tax at such times as may be required by law to be
withheld with respect to the Shares, provided that if your salary or such other
sources are not sufficient for such purpose, you shall remit to the Company, on
request, the amount required for such withholding taxes. In the alternative, you
may elect, in accordance with applicable rules and procedures, to surrender your
right to receive the number of Shares necessary to cover the required tax
withholding obligation. In the event you have not made an election five days
prior to the scheduled delivery date, you shall be considered to have elected
that the Company withhold the number of Shares necessary to cover the required
tax withholding obligation.

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

9. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.
This award is intended to be exempt from the provisions of Section 409A of the
Code as a short term deferral or to be compliant with Section 409A. This award
shall be construed, administered, and governed in a manner that effects such
intent, provided that the Company does not represent or guarantee that any
particular federal or state income, estate, payroll, or other tax consequences
will occur because of this award and the compensation provided hereunder. Any
delivery of Stock to a “specified employee” within the meaning of Treas. Reg.
1.409A-1(i) (or any successor thereto) on account of termination of employment
shall be made six months after the date of termination, and for purposes of this
Plan generally, termination of employment shall not be considered to occur until
there is a termination of employment within the meaning of Treasury Regulation
Section 1 .409(h)( 1 )(ii), where the Employee’s services permanently decrease
to less than 50% of the average level of services performed over the preceding
36 month period.

10. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent. Notwithstanding the forgoing, to the extent
necessary to preserve the Company’s federal tax deduction that would otherwise
be denied due to Section



--------------------------------------------------------------------------------

162(m) of the Internal Revenue Code (applicable only to certain top senior
executives), the Company may elect (without your consent) to delay delivery of
your award shares until 30 days following your termination of employment. If the
Company so elects to delay payment, all other deferred compensation payments for
the year that would be nondeductible under 162(m) will also be delayed to avoid
negative tax consequences to you.

11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

13. Successors and Assigns. Without limiting Section 6 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

14. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

2011 Award Convergys Corporation - Confidential and Proprietary



--------------------------------------------------------------------------------

ATTACHMENT A

TO

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

EBITDA Target: $520,000,000 at the end of the Performance Period

 

EBITDA

Performance Range

   EBITDA Target
in Dollars      EBITDA
Levels as
Percentage of
Target     Percentage of Award
Shares Earned:  

Less Than Threshold

   under $ 495,000,000         under 95 %      0   

Threshold

   $ 495,000,000         95 %      50   

Target

   $ 520,000,000         100 %      100   

Maximum

   $ 586,000,000         113 %      200   

If the performance is at least the Threshold level, and is between the
percentiles listed above, the number of shares earned will be interpolated based
on actual performance.

EBITDA is Convergys Corporation’s earnings before interest, tax, depreciation
and amortization, as determined in the sole discretion of Convergys.

 

2011 Award Convergys Corporation - Confidential and Proprietary